103 F.3d 145
97 CJ C.A.R. 15
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Roland S. WEAVER, Plaintiff-Appellant,v.CITY OF TOPEKA;  Topeka Housing Authority;  Lana Balka,Topeka Housing Authority Director;  Lawrence Wilson, TopekaHousing Authority Assistant Director;  Steve Corello, TopekaHousing Authority Inspector;  Linda Fredericks;  LindseyHall;  Secretary of United States Department of Housing andUrban Development;  Inspector General of Housing and UrbanDevelopment;  Donna Whiteman, Secretary of Kansas Social andRehabilitation Services;  Fair Housing Department;  UnitedStates of America;  David Hall;  Kansas Department of Socialand Rehabilitation Services, Defendants-Appellees.
No. 96-3218.
United States Court of Appeals, Tenth Circuit.
Dec. 16, 1996.

Before SEYMOUR, Chief Judge, KELLY, and LUCERO, Circuit Judges.**


1
Mr. Weaver was a tenant in a federally subsidized rental program and now appeals from the district court's dismissal of his action arising from a $558 damage assessment against him.  Although the district court considered matters outside the pleadings in ruling on the motions to dismiss, it also gave Mr. Weaver an opportunity to seek reconsideration with evidentiary materials.  See Fed.R.Civ.P. 12(b)(6).  Although he filed an untimely motion for "redetermination," Mr. Weaver did not come forward with either evidentiary materials that create a genuine issue of material fact or legal argument responsive to the district court's resolution.


2
AFFIRMED. We GRANT Mr. Weaver's motion to proceed without prepayment of costs or fees.  All other pending motions and objections are denied.  The mandate shall issue forthwith.

Entered for the Court

3
Paul J. Kelly, Jr.

Circuit Judge


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument